Citation Nr: 1710719	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  15-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service conncetion for arthritis of the right shoulder, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

2.  Entitlement to service connection for arthritis of the left shoulder, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

3.  Entitlement to service connection for arthritis of the right elbow, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

4.  Entitlement to service connection for arthritis of the left elbow, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

5.  Entitlement to service connection for arthritis of the right wrist, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

6.  Entitlement to service connection for arthritis of the left wrist, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

7.   Entitlement to service connection for arthritis of the right hand, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

8.  Entitlement to service connection for arthritis of the left hand, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

9.  Entitlement to service connection for arthritis of the right knee, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

10.  Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

11.  Entitlement to service connection for arthritis of the right ankle, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

12.  Entitlement to service connection for arthritis of the left ankle, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

13.  Entitlement to service connection for hammer toes of the right foot, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

14.  Entitlement to service connection for hammer toes of the left foot, to include as secondary to service-connected residuals of compression fracture C-4-5-6.

15.  Entitlement to a rating in excess of 10 percent for service-connected mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to February 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

On March 7, 2017, VA was notified that the appellant died in March 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (6).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


